Exhibit 10.2

AMENDMENT NO. 1

TO

INVESTMENT AGREEMENT

This Amendment No. 1 (this “Amendment”) is entered into as of June 27, 2008,
between MP CA Homes LLC, a Delaware limited liability company (the “Investor”)
and Standard Pacific Corp., a Delaware corporation (including its successors,
the “Company”), for the purpose of amending that certain Investment Agreement,
dated as of May 26, 2008 (the “Agreement”), between the Investor and the
Company.

Whereas, after consultation with The New York Stock Exchange the parties desire
to amend the Agreement to (i) provide for certain adjustments to the
contemplated fees payable in connection with the Transactions, and (ii) to
address certain other matters as set forth herein.

Now, Therefore, in consideration of the mutual promises and covenants set forth
below and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

1. Definitions. Capitalized terms used in this Amendment shall have the same
meanings given to them in the Agreement unless otherwise indicated.

2. Commitment Fee Shares.

 

  (a)

The definition of “Commitment Fee Shares” in Section 1.1 of the Agreement is
hereby deleted in its entirety.

 

  (b)

Section 2.1(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

  (c)

Intentionally Deleted.

 

  (c)

The references to the Commitment Fee Shares in the Agreement are hereby deleted
in their entirety from: (i) the definition of Company Securities in Section 1.1
of the Agreement; (ii) Section 2.4(a)(i) of the Agreement; and (iii) Section
5.6(c) of the Agreement.

3. First Closing. Subject to the terms and conditions of the Agreement, the
First Closing shall occur on the date agreed upon by the parties for this
purpose. The parties desire to confirm that the First Closing Transactions set
forth in Sections 2.1(a), (b) and (d) of the Agreement shall occur consecutively
in the order set forth in Section 2.1, and shall not be deemed to be consummated
concurrently. For the avoidance of doubt, the parties will not exchange the
Exchange Notes for the Warrant until after the Subject Senior Preferred Shares
have been purchased by the Investor.



--------------------------------------------------------------------------------

4. Advisory Fee. The following provision is hereby added immediately following
Section 5.7 of the Agreement:

Section 5.8 Advisory Fee

“At the First Closing, and subject to consummation of the First Closing, the
Company shall pay, in cash, an advisory fee of $6,100,000 to MatlinPatterson
Global Advisers LLC, by wire transfer of immediately available US funds.”

5. Exhibits. The form of documents attached to the Agreement as Exhibit A (Form
of Senior Preferred Stock Certificate of Designations), Exhibit B (Form of
Junior Preferred Stock Certificate of Designations), Exhibit C (Form of
Warrant), Exhibit D (Form of Stockholders Agreement), Exhibit E (Form of New
Charter) and Exhibit F (Form of Amended and Restated Bylaws) are hereby deleted
in their entirety and replaced with the form of documents attached hereto as
Exhibit A, Exhibit B, Exhibit C, Exhibit D, Exhibit E and Exhibit F.

6. Continuing Full Force and Effect. Except as amended hereby, the Agreement
remains in full force and effect.

7. Governing Law. This Amendment shall be governed in all respects by the laws
of the State of New York, without giving effect to the conflict of laws rules
thereof to the extent such rules would require or permit the application of the
laws of another jurisdiction.

8. Counterparts. This Amendment may be executed in several counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

In Witness Whereof, the parties have duly executed this Amendment as of the date
first above written.

 

MP CA HOMES LLC By:   /s/ Lawrence M. Teitelbaum   Name:   Lawrence M.
Teitelbaum   Title:   Vice President STANDARD PACIFIC CORP. By:   /s/ Clay A.
Halvorsen   Name:   Clay A. Halvorsen   Title:  

Executive Vice President,

General Counsel & Secretary